Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 1 of 13

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID R. COATES,

Plaintiff, :
V. : 3:19-CV-1005
(JUDGE MARIANI)

UNITED STATES POSTAL SERVICE,
and NATIONAL ASSOCIATION OF
LETTER CARRIERS

Defendants.

MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

On June 13, 2019, Plaintiff David Coates filed a complaint against Defendants
United States Postal Service (“USPS”) and National Association of Letter Carriers (“NALC’)
for relief “under the provisions of federal law pursuant to § 301 of the Labor Management
Relations Act, 29 U.S.C. § 185.” (Doc. 1). Plaintiff thereafter filed a First Amended
Complaint in September, 2019, alleging Breach of Contract against the USPS (Count |) and
Breach of Duty of Fair Representation against NALC (Count {l). (Doc. 18). Defendant
USPS filed an Answer to the First Amended Complaint (Doc. 26) and Defendant NALC filed
a Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) requesting that the
Court dismiss Count II of the First Amended Complaint (Doc. 21).

The issues set forth in NALC’s motion to dismiss have been fully briefed and
Defendant's Motion is ripe for disposition. For the reasons set forth below, the Court will

grant Defendant's Motion to Dismiss.
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 2 of 13

Il. FACTUAL ALLEGATIONS

Plaintiff's First Amended Complaint (Doc. 18) alleges the following facts which, for
the purposes of resolving Defendant's Motion to Dismiss, the Court takes as true:

Plaintiff, David R. Coates, is an adult individual and a citizen of the United States
who resides in Mountaintop in Luzerne County. (Doc. 18, at ] 7). The USPS is an
independent agency of the executive branch of the United States federal government, and
NALC is a labor organization. Both defendants have principal places of business and
headquarters located in Washington, DC. (/d. at Jf 8, 9).

Coates was employed by USPS as a city carrier in the Dallas, Luzerne County area,
from on or about February 12, 2000, until his removal, effective January 29, 2019. (Doc. 18,
at J 13).

During his employment with USPS, Plaintiff was subject to a collective bargaining
agreement between Defendants USPS and NALC. (/d. at § 14). Duly authorized officers or
agents of NALC are engaged in representing or acting for employee members in the Middle
District of Pennsylvania. (/d. at | 10). Defendant NALC was Coates’ exclusive bargaining
agent for all matters pertaining to his employment, including his wages, terms and
conditions of employment, tenure, and removal from employment. (/d. at J 15).

By letter dated December 17, 2018, USPS, by and through its agent and employee,
Melissa Berti, Postmaster, notified Coates that his employment was to be terminated,
effective January 25, 2019. (Doc. 18, at] 16). The letter set forth as the basis for Plaintiff's

removal a number of failures to scan various managed service points (“MSPs”) on his route.

2
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 3 of 13

(Id. at ] 17). However, Plaintiff alleges that MSP scanning failures are not customarily
cause for removal and that USPS had no justification or cause for terminating his
employment. (/d. at Jf] 18, 19).

On December 21, 2018, Coates requested that Peter Reilly, his NALC union officer
who was affiliated with NALC Branch 115, grieve the proposed removal on Coates’ behalf
and seek an extension of time to accomplish the filing of the grievance because Coates had
a previously scheduled vacation. (Doc. 18, at § 20). Per the collective bargaining
agreement, any grievance for which a filing extension had not been obtained, must be filed
within fourteen days of the notice of the adverse action. (/d. at ] 24). Thus, the grievance
filing deadline, if not extended, was December 31, 2018. (/d. at { 26).

According to Plaintiff, NALC union officers, in particular at Branch 115, by custom
and practice, are responsible for securing extensions of time for the filing of grievances on
behalf of employees subject to the collective bargaining agreement and such extensions,
when requested by NALC, are granted pro forma. (Id. at Jf] 21, 22).

Here, Reilly told Coates that he would seek and obtain the extension of time for the
filing of the grievance. (ld. at J 23).

After the initial contact on December 21, 2018, there were additional
communications between Coates and Reilly on December 27, 2018, in which Coates
reminded Reilly that he was not at the worksite because he was on vacation and reminded
him of the need for an extension of time to file the grievance. (Doc. 18, at ] 27). On

December 27, 2018, Reilly affirmed receipt of the communication from Coates, which

3
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 4 of 13

Coates understood as an assurance that Reilly would obtain the required extension of time.
(Id. at ] 28). Nonetheless, neither Reilly nor any other NALC officer requested a grievance
filing extension on behalf of Coates prior to the expiration of the December 31, 2018 filing
deadline. (/d. at § 29).

Plaintiff alleges that Reilly knew, or should have known on December 27, 2018, that
he would not or could not request the grievance filing extension on behalf of Coates, and,
therefore both Reilly and the NALC acted arbitrarily and in bad faith. (Doc. 18, at § 30). In
addition, had Coates known that Reilly did not intend or was not able to secure the
grievance filing extension prior to the expiration of the December 31, 2018, he would have
sought and obtained the assistance of another NALC representative to do so prior to the
deadline. (/d. at § 31).

Reilly's term of office as a NALC officer expired on December 31, 2018. (/d. at 25).

On January 3, 2019, Coates first became aware that the grievance filing extension
had not been granted. (Doc. 18, at ] 35). Notwithstanding the expiration of the grievance
filing period, Coates requested that his grievance still be filed by NALC. (/d. at ] 36). That
same day, NALC filed with USPS the requested grievance of Plaintiff's removal. (/d. at J
37). The grievance was resolved against Coates at Step B on January 29, 2019, due to its
late filing. (Id. at J 38).

Plaintiff alleges that prior to December 2018, Reilly had treated grievances sought on
behalf of NALC members working in smaller, less busy, more rural locations, such as Dallas

in Luzerne County, less aggressively and successfully than he did for members working in

4
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 5 of 13

larger, busier, and more urban locations, such as Wilkes-Barre. (Doc. 18, at 32).
Accordingly, Plaintiff alleges that “[i]n this way, Mr. Reilly acted discriminatorily toward
Plaintiff in his handling of Plaintiff's grievance and extension request.” (Id. at J 33).
Further, according to Plaintiff, by failing to seek an extension of time for the filing of
the removal grievance, NALC breached its duty of fair representation owed to him. (Id. at J
39). Rather, if the grievance been timely filed, Coates alleges that he would have prevailed
in the grievance process or through arbitration and, at the step of discipline where Coates
was, the next step would have been, at most, a last chance agreement and continuation of
employment. (/d. at J] 41, 42).
With respect to Defendant NALC, Plaintiff asserts that:
By virtue of its role as Plaintiff's exclusive bargaining agent under the collective
bargaining agreement between Defendants USPS and NALC, Defendant
NALC had [a] duty to represent Plaintiff for the violation of his collective
bargaining rights.
Defendant NALC by its failure and refusal to timely seek and obtain [an]
extension of time in which to file Plaintiff's grievance and to timely file Plaintiff's
grievance, ... violated its duty of fair representation to Plaintiff.
As a consequence of the breach by Defendant NALC of its duty of fair
representation to Plaintiff, Plaintiff has suffered and continues to suffer lost
income, damage to his career, lost employment opportunities, and has suffered
... great mental anguish, embarrassment and humiliation.
(Doc. 18, at I] 48, 49, 50).

Plaintiff has exhausted his remedies under the collective bargaining agreement. (Id.

at J 40).
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 6 of 13

Ill. STANDARD OF REVIEW

A complaint must be dismissed under Federal Rule Civil Procedure 12(b)(6), if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plaintiff must aver “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiff's obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,
alterations, and quotations marks omitted). In other words, “[flactual allegations must be
enough to raise a right to relief above the speculative level.” Covington v. Int'l Ass'n of
Approved Basketball Offs., 710 F.3d 114, 118 (3d Cir. 2013) (internal citations and
quotation marks omitted). A court “take[s] as true all the factual allegations in the Complaint
and the reasonable inferences that can be drawn from those facts, but . . . disregard[s] legal
conclusions and threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223, 231 n.14
(3d Cir. 2013) (internal citation, alteration, and quotation marks omitted). Thus, “the
presumption of truth attaches only to those allegations for which there is sufficient ‘factual
matter’ to render them ‘plausible on [their] face.” Schuchardt v. President of the U.S., 839

F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting /qbal, 556 U.S. at 679).

6
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 7 of 13

“Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” /d.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting /gbal, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d. at 786-787 (quoting /gbal,
556 U.S. at 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

Id.
IV. ANALYSIS

Defendant NALC’s Motion to Dismiss asserts that Count II of Plaintiffs First
Amended Complaint must be dismissed because it “does not contain allegations of conduct

that was arbitrary, discriminatory, or in bad faith, as required to state a claim for breach of

NALC’s duty of fair representation.” (Doc. 21).
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 8 of 13

Where a Union is the exclusive bargaining representative of the employees in a
bargaining unit, it has a statutory duty to fairly represent those employees. This statutory
duty “includes a statutory obligation to serve the interests of all members without hostility or
discrimination toward any, to exercise its discretion with complete good faith and honesty,
and to avoid arbitrary conduct.” Vaca v. Sipes, 386 U.S. 171, 177 (1967). Thus, “[a] breach
of the statutory duty of fair representation occurs only when a union's conduct toward a
member of the collective bargaining unit is arbitrary, discriminatory, or in bad faith.” /d. at
190. “[MJere negligence,” even in the enforcement of a collective-bargaining agreement,
does not state a claim for breach of the duty of fair representation. United Steelworkers of
Am., AFL-CIO-CLC v. Rawson, 495 U.S. 362, 372-373, 376 (1990). See also, Nicely v.
USX, 767 F.Supp. 728, 730 (W.D. Pa. 1991), aff'd, 968 F.2d 13 (3d Cir. 1992) (explaining
that “[c]laims that the union may have acted negligently or exercised poor judgment are
insufficient to support a claim of unfair representation.”) (citing Bazarte v. United Transp.
Union, 429 F.2d 868, 872 (3d Cir. 1970)); Robbins v. United Parcel Serv., Inc., 2009 WL
793032 (M.D. Pa. 2009) (“mere ineptitude or negligence in the presentation of a grievance
by a union has almost uniformly been rejected as the type of conduct necessary to prove
breach of fair representation.”) (quoting Riley v. Letter Carrier Local no. 380, 668 F.2d 224,
228 (3d Cir. 1981) (internal quotation marks omitted)).

In addition, a complaint setting forth “[a] mere allegation that a grievance ‘should
have been’ processed through a grievance procedure does not satisfy” the requirements set

forth by the Supreme Court in Vaca. Medlin v. Boeing Vertol Co., 620 F.2d 957, 961 (3d

8
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 9 of 13

Cir. 1980). See also, Justison v. Nat'l Postal Mail Handlers, Watchmen, Messengers & Grp.
Leaders, Local 308, Div. of Laborers’ Int'l Union, 815 F.Supp. 137, 140 (D.Del. 1993)
(holding plaintiff failed to state claim for breach of the duty of fair representation where he
alleged “the failure to process plaintiff's grievance properly” and “the false representations
masking that failure,” stating that the allegations in the complaint regarding the failure to
process a grievance amounted to mere negligence).

Here, Plaintiff Coates has failed to set forth sufficient factual allegations to support a
claim of a breach of the duty of fair representation by NALC: specifically, the First Amended
Complaint does not contain factual allegations of conduct by the union that was “arbitrary,
discriminatory, or in bad faith’, Vaca, 386 U.S. at 190.

‘[A] union's actions are arbitrary only if, in light of the factual and legal landscape at
the time of the union's actions, the union's behavior is so far outside a ‘wide range of
reasonableness,’ as to be irrational.” Air Line Pilots Ass’n, Int'l v. O'Neill, 499 U.S. 65, 67
(1991) (quoting Ford Motor Co. v. Huffman, 345 U.S. 330, 338 (1953)). See also, Marquez
v. Screen Actors Guild, Inc., 525 U.S. 33, 46 (1998) (“A union's conduct can be classified as
arbitrary only when it is irrational, when it is without a rational basis or explanation.”).

To establish that union conduct was discriminatory, “a plaintiff must adduce
substantial evidence of discrimination that is intentional, severe, and unrelated to legitimate
union objectives.” Bakos v. Am. Airlines, Inc., 748 F.App’x 468, 472 (3d Cir. 2018) (quoting
Addington v. U.S. Airline Pilots Ass'n, 791 F.3d 967, 984 (9th Cir. 2015)). “The standard for

‘discriminatory’ conduct has been analogized to the standard for a violation of Title VII of the

9
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 10 of 13

~ 1964 Civil Rights Act, which contemplates discrimination based on race, color, religion, sex
or national origin.” Wilson v. Am. Postal Workers Union, 433 F.Supp.2d 444, 449 (D. Del.
2006) (citing Farmer v. ARA Servs, 660 F.2d 1096, 1104 (6th Cir.1981)). See also, Jeffreys
v. Commc’n Workers of Am., AFL-CIO, 354 F.3d 270, 276 (4th Cir. 2003) (“The duty of fair
representation prohibits only ‘invidious’ discrimination, such as discrimination based on
constitutionally protected categories like race or gender, or discrimination that arises from
animus or prejudice.”) (citing O'Neill, 499 U.S. at 81; Considine v. Newspaper Agency
Corp., 43 F.3d 1349, 1359-60 (10th Cir. 1994)).

Finally, a bad-faith claim “requires a showing of fraudulent, deceitful, or dishonest
action.” Bakos, 748 F.App’x at 472 (quoting White v. White Rose Food, 237 F.3d 174, 179
(2d Cir. 2001). Otherwise stated, to show bad faith, a plaintiff must allege facts
demonstrating an “intent to mislead.” See Marquez, 525 U.S. at 47.

Here, the well-pleaded facts of the Complaint are facially insufficient to show what
specific conduct was engaged in by NALC, and Reilly as its agent, which consists of
arbitrary, discriminatory, or bad faith conduct as the reason for the failure to timely seek the
extension of time to file the grievance.

Plaintiff has failed to allege specific facts showing any form of discrimination or
animus towards him based on his location at Dallas. Plaintiff asserts that Reilly's
“treat{ment] of grievances sought on behalf of NALC members working in smaller, less
busy, more rural locations such as Dallas in Luzerne County less aggressively and

successfully, than [his treatment of grievances] for members working in larger, busier and

10
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 11 of 13

more urban locations, such as Wilkes-Barre” demonstrates discriminatory and irrational
conduct (Doc. 18, at J] 32; see also, id. at JJ] 33, 34). This allegation is insufficient to
adequately plead conduct which may be arbitrary and/or intentional, severe, and unrelated
to legitimate union objectives. Plaintiff does not set forth any factual allegations to support a
reasonable inference, even when the allegations against Reilly are taken as true, that
Reilly's purported different treatment of grievances was due to any discriminatory or
irrational motive or without a rational basis or explanation. In addition, as noted by NACL,
Plaintiff “does not even allege that the outcomes of such grievances were less favorable to
the grieving member than similar grievances processed on behalf of carriers stationed in
Wilkes-Barre.” (Doc. 28, at 10).

Further, Plaintiffs allegation that Reilly “knew, or should have known on December 27,
2018, that he would not or could not request the grievance filing extension on behalf of
Plaintiff, and accordingly Mr. Reilly and the NALC acted arbitrarily and in bad faith” (Doc. 18,
at J 30), does not show “more than a sheer possibility that a defendant has acted unlawfully,”
Connelly, 809 F.3d at 786, i.e. that NALC breached its duty of fair representation. Rather,
Plaintiffs assertion that Reilly “knew, or should have known’, consists of an allegation of
negligence, which has been expressly found to be insufficient to state a claim for breach of
the duty of fair representation. See e.g. Rawson, 495 U.S. 372-373, 376. Coates’ allegation
that this negligent conduct demonstrates that “the NALC acted arbitrarily and in bad faith” is
therefore both conclusory and without legal or factual support. Plaintiff's allegations, as

plead, do not adequately show any intent to mislead, or other conduct which may rise to the

11
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 12 of 13

level of fraudulent, deceitful, or dishonest action(s), but rather, at best, set forth facts which
may support an assertion that Reilly was negligent in failing to file the grievance filing
extension.

Nor does Plaintiffs allegation that he communicated with Reilly on December 27,
2018, and reminded him that he needed to file an extension of time to file the grievance, to
which Reilly “affirmed receipt” (Doc. 18, at ]{] 27-28), serve to save Plaintiff's claim. Coates
asserts that he “understood” Reilly’s confirmation of receipt of Plaintiffs email as “an
assurance that Mr. Reilly would accomplish the required extension.” (Doc. 18, at { 28).
Plaintiff does not set forth any factual allegations regarding the manner in which Reilly
“affirmed receipt”, what was stated by Reilly, or why Plaintiff believed that Reilly's response
constituted an “assurance” that the extension would be filed other than the mere fact that
Reilly did respond in some unplead fashion.

Finally, Plaintiff's belief that “[h]Jad the grievance been timely filed, Plaintiff would
have prevailed in the grievance process or through arbitration” and that “[a]t the step of
discipline where Plaintiff was, the next step would have been, at most, a last chance
agreement and continuation of employment” (Doc. 18, at I] 41, 42), present nothing more
than conclusory assertions. However, even when taken as true, these allegations do not
advance Plaintiff's claim where the possible merit of a grievance, by itself, is not sufficient to
establish a breach of the duty of fair representation. See Vaca, 386 U.S. at 195 (a breach
of the duty of fair representation is not established merely by proof that the underlying

grievance was meritorious. . .”).

12
Case 3:19-cv-01005-RDM Document 38 Filed 10/23/20 Page 13 of 13

V. CONCLUSION
For the reasons set forth in this Memorandum Opinion, the Court will grant
Defendant's Motion to Dismiss (Doc. 21) and dismiss Count II of the Amended Complaint
without prejudice to Plaintiff amending the complaint to correct the deficiencies identified by

the Court in this Opinion. A separate Order follows.

   

 

KT e7 Vic Hider
Robert D. Mariani”
United States District Court Judge

 

13
